Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”).


A barrier layer on the substrate 100, having a through hole 210 (Fig. 4) through the barrier and the substrate, as Kim discloses the part SA (Fig. 6), which Kim discloses prevents moisture (para. 0065), which is a disclosure of a barrier the barrier having a reversed trapezoid structure, as seen in Fig. 6,
A TFT driving circuit on the barrier, as Kim discloses TFT driving voltage supplied by the circuit (para. 0050 and Fig. 6 shows the circuitry on the barrier, as the circuitry is in contact with the barrier, as seen in Fig. 6,  electrodes surrounding the hole and no electrodes in the hole, as Fig. 6 shows electrodes such as 62 and 41  surrounding the hole but not in the hole (para. 0105 and Fig. 6)
An insulating layer 160  on the TFT including an opening (para. 0061 and Fig. 6), Fig. 6 shows the opening for the connection to the TFT
And OLED layer 37R, 370B, 370G on the insulating layer (para. 0106 and Fig. 6)
An encapsulating layer 300 on the OLED (para. 0053).and
the length of an upper edge of the trapezoid structure is greater than that of a lower edge of the trapezoid structure, as seen with trapezoid structures around the hole of Fig. 6, the structures labeled DAM1, and a thickness of the OLED layer is less than that of the trapezoid structure, as seen in Fig. 5 the layers 370R, 370B, 370G are thinner than the trapezoid structures.
Kim is silent with respect to the OLED layer breaks at the trapezoid structure.
Cho, in the same field of endeavor of OLED (para. 0004), discloses an OLED   in which the OLED organic  layer 143 breaks at trapezoidal structures 163 ( para. 0065 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247).

Re claim 3:  The combination of Kim and Cho discloses that the TFT driving circuit, the insulation layer and the OLED layer break at the reversed trapezoid structure as stated in the rejection of claim 1, and Fig. 6 of Kim discloses the break at the opening, as stated above in the rejection of claim 1 and as shown in Fig. 6 of Kim.
Re claim 4: Fig. 6 of Kim discloses the encapsulating layer 300  covers the opening at the reversed trapezoid structure by the TFT driving circuit, the insulating layer and the OLED layer layer 37R, 370B, 370G  .
Re claim 7:  The combination of Kim and Cho discloses a range of angle of the reverse trapezoid which overlaps the recited range, as Cho discloses a range which overlaps the recited range (par. 0081), therefore the recited range is anticipated   (MPEP 2131.03)  , or in the alternative is obvious    (MPEP 2144.05)     .  It would have been obvious to one of ordinary skill in the art to combined the range disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247). With respect to the thickness or the reversed trapezoid structures, Cho discloses that the subpixel boundaries are separated by distances which result in improved color reproducibility and the dimensions of the subpixels are also chosen to improve the viewing characteristics (para. 0146).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the recited dimensions of the reversed trapezoid because the dimensions are related to the angle of the reversed trapezoid, and one of ordinary skill in the art would have been able to determine the dimensions in relation to the angle by routine optimization (MPEP 2144.05(II)).
Re claim 8:  Kim discloses an OLED including a substrate 100 (para. 0039 and Fig. 6)

A TFT driving circuit on the barrier, as Kim discloses TFT driving voltage supplied by the circuit (para. 0050 and Fig. 6 shows the circuitry on the barrier, as the circuitry is in contact with the barrier, as seen in Fig. 6,  electrodes surrounding the hole and no electrodes in the hole, as Fig. 6 shows electrodes such as 62 and 41  surrounding the hole but not in the hole (para. 0105 and Fig. 6)
An insulating layer 160  on the TFT including an opening (para. 0061 and Fig. 6), Fig. 6 shows the opening for the connection to the TFT
And OLED layer 37R, 370B, 370G on the insulating layer (para. 0106 and Fig. 6)
An encapsulating layer 300 on the OLED (para. 0053).and
the length of an upper edge of the trapezoid structure is greater than that of a lower edge of the trapezoid structure, as seen with trapezoid structures around the hole of Fig. 6, the structures labeled DAM1, and a thickness of the OLED layer is less than that of the trapezoid structure, as seen in Fig. 5 the layers 370R, 370B, 370G are thinner than the trapezoid structures.
Kim is silent with respect to the OLED layer breaks at the trapezoid structure.
Cho, in the same field of endeavor of OLED (para. 0004), discloses an OLED   in which the OLED organic  layer 143 breaks at trapezoidal structures 163 ( para. 0065 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247).
Re claim 9:  Kim discloses DA display area where there is the circuitry, and nondisplay area PA1 and PA2 and the reverse trapezoid is in PA1 (Fig. 3 and para. 0039-0041).

Cho, in the same field of endeavor of OLED (para. 0004), discloses an OLED   in which the OLED organic  layer 143 breaks at trapezoidal structures 163 ( para. 0065 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247).
Re claim 11: Fig. 6 of Kim discloses the encapsulating layer 300  covers the opening at the reversed trapezoid structure by the TFT driving circuit, the insulating layer and the OLED layer 37R, 370B, 370G  .
Re claim 15:  The combination of Kim and Cho discloses a range of angle of the reverse trapezoid which overlaps the recited range, as Cho discloses a range which overlaps the recited range (par. 0081), therefore the recited range is anticipated   (MPEP 2131.03)  , or in the alternative is obvious    (MPEP 2144.05)     .  It would have been obvious to one of ordinary skill in the art to combined the range disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247). With respect to the thickness or the reversed trapezoid structures, Cho discloses that the subpixel boundaries are separated by distances which result in improved color reproducibility and the dimensions of the subpixels are also chosen to improve the viewing characteristics (para. 0146).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the recited dimensions of the reversed trapezoid because the dimensions are related to the 
Re claim 16:  Kim discloses the length of an upper edge of the trapezoid structure is greater than that of a lower edge of the trapezoid structure, as seen with trapezoid structures around the hole of Fig. 6, the structures labeled DAM1, and a thickness of the OLED layer is less than that of the trapezoid structure, as seen in Fig. 5 the layers 370R, 370B, 370G are thinner than the trapezoid structures.


Claims 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”) as applied to claim 2 above, and further in view of Seo et al (US 2020/0328376 A1)(“Seo”)
Kim in view of Cho discloses the limitations of claim 2 as stated above.  Kim in view of Cho is silent with respect to crack prevention.
  Kim discloses dams DAM1 and DAM2, in a peripheral region of the opening which corresponds to a perforated region,  in Fig. 3, which is a disclosure of crack prevention structures as Seo et al discloses that dam structures relieve stress and prevents cracks by relieving stress (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Seo with the device disclosed by Kim in view of Cho because Seo discloses that the dam disclosed by Kim in view of Cho is expected to prevent cracks.
          Re claim 6:  Kim discloses that the same insulation material is used for layer 160a insulation layer and 170a, a crack prevention dam (para. 0063).


s 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”) as applied to claim 9 above, and further in view of Seo et al (US 2020/0328376 A1)(“Seo”)
Kim in view of Cho discloses the limitations of claim 9 as stated above.  Kim in view of Cho is silent with respect to crack prevention.
  Kim discloses dams DAM1 and DAM2, in a peripheral region of the opening which corresponds to a perforated region,  in Fig. 3, which is a disclosure of crack prevention structures as Seo et al discloses that dam structures relieve stress and prevents cracks by relieving stress (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Seo with the device disclosed by Kim in view of Cho because Seo discloses that the dam disclosed by Kim in view of Cho is expected to prevent cracks.
          Re claim 13:  Kim discloses that the same insulation material is used for layer 160a insulation layer and 170a, a crack prevention dam (para. 0063).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”).
Kim discloses a method including 
Forming a barrier as Kim discloses a barrier layer on the substrate , having a through hole through the barrier and the substrate, as Kim discloses the part SA (Fig. 6), which Kim discloses prevents moisture (para. 0065), which is formed  on a substrate 100 the substrate has a display region, the display region DA (Fig. 1 and para. 0039), a perforated region, through hole 210( para. 0039) and a non display region PA1 (para. 0039 and Fig. 3_  between the display region and the perforated region

Manufacturing a TFT driving circuit in the display region including TFT electrodes surrounding the through hole and forming an opening in the display region  A TFT driving circuit on the barrier, as Kim discloses TFT driving voltage supplied by the circuit (para. 0050 and Fig. 6 shows the circuitry on the barrier, as the circuitry is in contact with the barrier, as seen in Fig. 6,  electrodes surrounding the hole and no electrodes in the hole, as Fig. 6 shows electrodes such as 62 and 41  surrounding the hole but not in the hole (para. 0105 and Fig. 6)
               Forming an insulating layer on the TFT circuit, the insulating layer forming the opening in the non display region An insulating layer 160  on the TFT including an opening (para. 0061 and Fig. 6), Fig. 6 shows the opening for the connection to the TFT
                Forming an OLED layer on the insulating layer  , the OLED layer breaking at the reversed trapezoid structure to form a discontinuous film layer, the OLED layer forming the opening in the nondisplay region and 
          Covering the TFT driving circuit the insulating layer and the OLED layer with an encapsulating layer.           
And OLED layer 37R, 370B, 370G on the insulating layer (para. 0106 and Fig. 6)
An encapsulating layer 300 on the OLED (para. 0053).
Kim is silent with respect to the OLED layer breaks at the trapezoid structure.
Cho, in the same field of endeavor of OLED (para. 0004), discloses an OLED   in which the OLED organic  layer 143 breaks at trapezoidal structures 163 ( para. 0065 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895